LATTTMORE, J.
-Conviction for possessing equipment for the purpose of manufacturing intoxicating liquor; punishment, one year in the penitentiary.
Officers in possession of a search warrant went to premises occupied by appellant, his father and family. In a little house in a pasture some 125 or more yards from the residence they found a complete still and equipment for manufacturing intoxicating liquor, together with mash and some whisky already made up. Appellant was present. When asked who the still belonged to, he said it was his. A keg of whisky was found some three or four hundred yards from the still-house ; same being buried in the brush. Appellant said that this whisky belonged to him also. In a bam whose door was shown in the testimony to be standing open was found a large quantity of wine and beer.
Some twenty-one bills of exception are in this record. Bills Nos. 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 all present objections to various parts of the testimony of the officers detailing their search, what they found in what is called the still-house, what they found in the barn, what they found buried in the brush some distance away, and what they did with the liquor, equipment, etc. We have examined each of said bills of exception. We do not discuss them because they present no new question, and none which have not been repeatedly passed upon by this court in other cases. If the stillhouse in which the mash, material, etc., were found is within any of the forbid-danees of a search without a warrant, it being a little house down in a pasture, we observe that the officers were aimed with a search warrant signed by one party directing the search of the house, premises, etc., of this appellant and his father, and we further note that the house which was searched and in which the liquor was found was not the private residence or any part thereof of appellant or his father. We further observe from the record that the bam which was searched was standing open, and the officers observed in same a box which, upon examination, was found to contain beer, and that in said bam upon further search was found a large quantity of wine. We further observe that, following a trail, the officers found buried in the brush some 300 yards away a 5-gallon keg of whisky. The jury gave to appellant the minimum penalty.
There is complaint of the overruling of appellant’s challenge to a juror who said he had some objection to the giving of a suspended sentence. The bill presenting this matter is qualified by the trial court without objection, and, considering the qualification, it is not made to appear that any objectionable juror, or any one to whom appellant objected, was forced upon him.
 The evidence in this ease is plain, overwhelmingly so, that appellant was engaged upon a large scale in the manufacture of intoxicating liquor. The affidavit and search warrant were in conformity with the requirements of the law. The search was conducted in an orderly manner. The testimony regarding what was found was admissible.
No error appearing, the judgment will be affirmed.